(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, aparece de la petición de certiorari que la resolución dictada por la corte inferior el 6 de noviembre de 1941 negándose a aprobar la transcripción de evidencia en el caso de Luis Mercado Rivera, et al. v. Ramón M. Roig, sobre cobro de salarios, no se basó únicamente en el fundamento de que la sentencia en este caso era final e inapelable, sino en el fundamento adicional de que dicha trans-cripción de evidencia fué radicada después de vencido el término y prórrogas concedidas y sin que se solicitara' de la corte inferior, en ningún momento, la concesión da un nuevo término para hacerlo;
Por Cuanto, en el caso de Martínez v. Freiría Hnos., S. en C.. 41 D.P.R. 283, se resolvió que la corte sentenciadora puede negarse a impartir su aprobación a una transcripción radicada fuera de tiempo;
Por Cuanto, no aparece de lá petición que se haya solicitado de la corte inferior la reconsideración de la resolución dictada,
Por tanto, no ha lugar a*expedir el auto solicitado.